UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to the FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of Òlarge accelerated filer,Ó Òaccelerated filerÓ and Òsmaller reporting companyÓ in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 19,177,826 shares of common stock issued and outstanding on November 11, 2011. Introductory Note:The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. EXPLANATORY NOTE Southern Trust Securities Holding Corp., Inc. (the “Company,” “we,” “us,” or “our”) is filing this Amendment No. 1 (the “Amended Report”) to its Quarterly Report on Form 10-Q for its fiscal quarterly period ended September30. 2011, originally filed with US Securities and Exchange Commission (“SEC”) on December 6, 2011 (the “Original Filing”), to correct and expand the disclosure for Note 18, Investment in AR Growth Finance Corp. and Nexo Empredimientos S.A. and Management Discussion and Analysis (MD&A”), as follows: 1. Note 18.Pursuant to Regulation S-X 8-03 (b) (3), we have expanded the footnote disclosure to include a statements of income summary for Nexo Empredimientos S.A., a significant equity investee, for the three and nine month periods ended September 30, 2011 and for the years ended December 31, 2010 and 2009. 2. MD&A, Revenues.The last paragraph of the revenue discussion for the nine months ended September 30, 2011 was rewritten to correct a typographical error and to better explain the increase in other miscellaneous revenue for the nine month period ended September 30, 2011. 3. MD&A, Liquidity and Capital Resources.We expanded our explanation fornet cash provided by operating activities by quantifyingspecific reasons operations provided approximately $298,000 net cash for the nine months ended September 30, 2011. Except as discussed above, we have not modified or updated disclosures presented in the Original Filing. Accordingly, this Amended Report does not reflect events occurring after our Original Filing or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. This Quarterly Report on Form 10-Q/A should be read in conjunction with our filings on Form 10-Q/A for the quarterly period ended June 30, 2010 and our Form 10-K/A (Amendment No.2), which we are filling concurrently with this Amended Report, as well as our current reports on Form 8-K filed subsequent to the date of the Original Filing. INDEX PAGE PARTI Item 1. Consolidated Interim Financial Statements 3 Consolidated Statements of Financial Condition as of September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 6 Notes to Consolidated Interim Financial Statements 7 Item 2.
